Citation Nr: 0015432	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-02 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The record indicates that the veteran had active military 
service from April 1941 to April 1947.  It also indicates 
that he was in the United States Naval Reserves from April 
1947 to June 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran's claims folder was lost and an attempt was made 
to rebuild it.  The record indicates that not all records 
were recovered and re-associated with the rebuilt claims 
folder.  

One of the records not recovered is a July 1984 final Board 
decision denying service connection for depression with 
anxiety.  

In a September 1998 Notice of Disagreement (NOD) (which is of 
record), the veteran specifically indicated that he was 
claiming service connection for PTSD and that he disagreed 
with the RO's August 1997 denial of service connection for 
PTSD.  

In his November 1998 substantive appeal, the veteran appeared 
to contend that his anxiety disorder (as diagnosed during a 
November 1998 VA examination) was related to service.  

Therefore, it appears that the veteran has raised the issue 
of service connection for anxiety.  As this issue was 
previously denied in a July 1984 Board decision, the issue is 
whether new and material evidence has been presented to 
reopen the claim.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In addition, the record does not contain any of the veteran's 
compensation or pension applications.  The August 1997 rating 
decision that was re-associated with the claims folder 
documents numerous medical conditions which have been 
indicated as being non-service connected.  It is unclear, but 
it appears that the veteran is not receiving non-service 
connected pension.  

In light of the fact that this claims folder has been rebuilt 
and multiple records were not recovered including his formal 
applications, and there is evidence of multiple non-service 
connected conditions, the Board is of the opinion that the RO 
should contact the veteran and determine whether he has or is 
interested in submitting a claim for non-service connected 
disability pension.  If the veteran desires to make such a 
claim, the RO should prepare it for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).
See Godfrey, supra.  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving initial RO 
consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(1999).  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records do not document a diagnosis or 
notation of a psychiatric disorder or symptoms.  There is no 
reference to a psychiatric disorder during a February 1947 
examination.  

During a September 1950 examination for active duty for the 
United States Naval Reserves the veteran reported a history 
of frequent or terrifying nightmares and nervous trouble of 
any sort.  

Service records and other evidence of record indicate that 
the veteran was awarded the American Campaign Medal, the 
American Defense Ribbon (with one bronze star), the Asiatic-
Pacific Campaign medal (with one bronze star), the Navy Good 
Conduct medal, the World War II Victory Medal, and the 
Philippine Liberation Ribbon (with one star).   

Available post-service medical records do not document a 
diagnosis of PTSD.  In an attending physician's statement of 
disability, it was noted that the veteran had been treated 
for a mental disorder with psychotherapy and medication 
between December 1981 and June 1982.  The diagnosis was 
listed as being "DSM III CODE 296.33."  

In May 1998 an NOD was submitted with regard to the RO's 
August 1997 denial of service connection for, in pertinent 
part, PTSD.  It was contended in this NOD that the veteran 
participated in Operation CROSSROADS and that this was the 
stressful incident that resulted in his PTSD.  

The record indicates that this rating decision was not of 
record when the NOD was received.  The RO was able to re-
associate a copy of the August 1997 rating decision with the 
claims folder.  

In the August 1997 rating decision, the RO denied service 
connection for PTSD as being not well grounded on the basis 
that he had no current diagnosis of PTSD.  

The Board notes that this decision was based on some evidence 
(inservice records and post-service records) that is not 
currently in the claims folder and was apparently lost and 
not recovered when the file was rebuilt.  

On VA examination in October 1998 the veteran reported 
feeling dizzy and as if he were wearing a helmet all the 
time.  He reported having trouble with his memory and stated 
that his nerves were shot.  

The veteran reported that he was in combat during World War 
II, and that his duties included damage control and working 
as a carpenter's mate.  He reported that he was a participant 
in the invasion of the Philippines.  

The veteran reported that he was not currently receiving any 
outpatient treatment for psychiatric illness but that he had 
been seeing a psychiatrist for six years.  His reported 
symptoms were irritability with noise, excessive sleep, 
frequent crying, and a history of frequent nightmares.  He 
was not able to reliably recall the content of such 
nightmares.  

On examination immediate and remote memories were intact, but 
recent memory was described as impaired.  Thought process 
production was slowed.  Abstracting ability was mildly 
impaired, but concentration was adequate.  The diagnosis was 
an anxiety disorder, not otherwise specified (mixed anxiety-
depressive disorder).  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997);  see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996);  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 
1996).  

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West 13 Vet. App. 9, 17-19 (1999) 
(holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  
The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 
11 Vet. App. 353, 359 (1998).  

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform the Cohen holding.  64 Fed. Reg. 32807 
(1999).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for PTSD must 
be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded PTSD claim: (1) medical evidence of a current PTSD 
disability; (2) medical or lay evidence (presumed credible 
for these purposes) of an in-service stressor; and (3) 
medical evidence of a link between service and the current 
PTSD disability.  See Cohen, supra.  

The probative evidence of record shows no documentation that 
the veteran has a current PTSD disability.  There are no 
post-service medical records documenting a diagnosis of PTSD.  

Because the veteran has failed to establish proof of a 
current diagnosis of PTSD, the Board finds that his claim of 
entitlement to service connection for PTSD must be denied as 
not well grounded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that veteran was not entitled 
to service connection where there was a total lack of 
evidence of any hypertension existing since service); see 
also Kessel, supra.  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current diagnosis or disability of PTSD.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The Board again notes that the veteran's claims folder was 
apparently lost or misplaced at some point.  The record 
indicates that an attempt was made to rebuild the claims 
folder, but that some evidence, including post service 
records and possibly in-service records as well, was not 
recovered.  

Where the veteran's service medical records are lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The August 1997 rating decision that was re-associated with 
the claims folder documented the RO's consideration of the 
above-mentioned evidence in their denial of, in pertinent 
part, PTSD.  In its review of such evidence, the RO found in 
August 1997 that there was no confirmed evidence of a 
diagnosis of PTSD.  Thus, such evidence appears to merely 
reiterate what is revealed by the medical evidence currently 
of record: that there is no current diagnosis of PTSD.  Such 
evidence would therefore provide little or no benefit to the 
veteran's service connection claim for PTSD.  

Making another attempt to obtain the above-mentioned records, 
where the RO reviewed such evidence and documented that such 
evidence did not contain a current diagnosis of PTSD, and the 
veteran has already submitted more recent medical evidence 
concerning the nature of his current psychiatric condition, 
would serve no useful purpose and would only impose 
unnecessary burdens on VA and the veteran.  See 38 U.S.C.A. 
§ 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Bernard v. 
Brown, 4 Vet.App. 384, 392-94 (1993).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of PTSD.  Consequently, the 
Board concludes that the veteran's claim of entitlement to 
service connection for PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of PTSD is not 
well grounded, the doctrine of reasonable doubt has no 
application to his claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

